Citation Nr: 0720803	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  05-36 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to 
September 1979.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a December 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

As support for his claim, the veteran testified at a hearing 
before the Board in Washington, DC, in December 2006.  
Although the statement of the case (SOC) in October 2005 
mentions clinical findings regarding the cervical segment of 
his spine, it did not specifically consider whether he was 
entitled to service connection for a cervical spine disorder.  
But he clarified during his hearing that he wants the issue 
to reflect consideration of disability involving both the 
cervical and lumbar segments of his spine.  

Before deciding this appeal, however, the case must be 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for further development and consideration.


REMAND

Since the RO's last consideration of the claim in the October 
2005 SOC, the veteran has submitted considerable additional 
evidence, including VA and private treatment records, copies 
of some service medical records from his first period of 
service, two lay statements, and statements by three 
physicians, and as mentioned he testified at a hearing before 
the Board.  Although he provided written waivers of initial 
RO consideration of all of this additional evidence, it is 
unclear what medical records the physicians reviewed prior to 
rendering their opinions; in particular, it is unclear 
whether they reviewed any of the veteran's service medical 
records.  Because the Board finds that the record does not 
contain sufficient competent medical evidence to decide his 
claim, VA's duty to assist indicates that an additional 
medical opinion is needed.  See 38 C.F.R. § 3.159(c)(4) 
(2006).  

Also, although the veteran submitted some records associated 
with his 2004 claim for Social Security Administration (SSA) 
disability benefits at his Board hearing, it is unclear 
whether additional records, including the SSA decision 
itself, might be available.  Those records should be 
requested.  See Tetro v. West, 13 Vet. App. 404 (2000).  

Further, the file indicates the veteran had three periods of 
service, with no interruption in service, from 1973 to 1976, 
from 1976 to 1979, and from 1979 to 1982.  Original records 
were provided by the National Personnel Records Center (NPRC) 
only for his last period of service.  But in February 2007, 
he submitted copies of some service medical records covering 
his first period of service.  It is unclear, however, whether 
the submitted records are complete for that period of 
service.  Nevertheless, no medical records covering his 
second period of service have yet been obtained.  The RO did 
make a second request for his records in March 2005, although 
the NPRC responded that his records had previously been sent 
and no other medical records were on file.  The Board sees, 
though, that the RO's initial request to the NPRC included 
the veteran's middle and last name, whereas the second 
request contained his first name, middle initial, and last 
name.  So an additional effort should be made to obtain all 
missing original service medical records, both from the 
veteran and the NPRC, under all variations of his name.  
See 38 C.F.R. § 3.159(c)(2).  At the hearing, the veteran's 
representative specifically requested that the case be 
remanded for this additional search.  

Finally, also during the December 2006 hearing, it was noted 
that the SOC in October 2005 had mentioned clinical findings 
regarding the cervical segment of the veteran's spine, but 
did not specifically consider whether he is entitled to 
service connection for a cervical spine disorder.  And, as 
mentioned, he wants the issue to reflect consideration of any 
impairment he has in both the cervical and lumbar segments of 
his spine as a result of his military service.  So his claim 
is a bit more expansive than thus far considered by the RO.



Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Make an additional request to the 
NPRC for the veteran's missing service 
medical records under all variations of 
his name.  [Note:  see the transcript of 
his December 2006 hearing for possible 
additional listings.]

2.  Ask the veteran to submit copies of 
all of the service medical records in his 
possession, if not previously submitted.  

3.  Request copies of all records 
obtained in conjunction with the 
veteran's 2004 application for SSA 
disability benefits, including the SSA 
decision itself.  

4.  Schedule the veteran for an 
orthopedic examination.  The examiner 
must review the claims file for the 
veteran's pertinent medical and other 
history, including a complete copy of 
this remand.  The examiner's report 
should describe in detail all current 
symptoms, pertinent clinical findings, 
and diagnoses concerning a low back 
(lumbar) or cervical spine disorder.  Ask 
the examiner to provide a medical opinion 
as to whether it is at least as likely as 
not (50 percent probability or greater) 
the veteran sustained a chronic spinal 
disability (lumbar, thoracic, or cervical 
spine) during service.  The opinion 
should be supported by appropriate 
rationale and by reference to pertinent 
evidence.  



5.  Then readjudicate the veteran's claim 
in light of the additional evidence - 
including whether he has disability 
affecting the cervical segment of his 
spine as a residual of his military 
service (aside from the low back 
disability also at issue).  If the appeal 
is not decided to his satisfaction, send 
him and his representative a supplemental 
SOC (SSOC) and give them an opportunity 
to respond to it before returning the 
case to the Board for further appellate 
consideration.  

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By this 
REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

